UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     PATRICIA WOLFE,                                 DOCKET NUMBER
                  Appellant,                         AT-831E-09-0766-X-1

                  v.

     OFFICE OF PERSONNEL                             DATE: August 19, 2014
       MANAGEMENT,
                   Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Patricia Wolfe, Saint Augustine, Florida, pro se.

           Thomas L. Styer, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         On March 23, 2011, the administrative judge issued a recommended
     decision that the Board find, under the Board’s regulations in effect at that time,
     the agency in noncompliance with the Board’s November 9, 2010 Final Order,

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                          2

     and the matter was referred to the Board for consideration. 2 MSPB Docket No.
     AT-831E-09-0766-X-1, Compliance Referral File (CRF), Tab 1. See 5 C.F.R.
     § 1201.183 (Jan. 1, 2012). In its Final Order, the Board directed the Office of
     Personnel Management (OPM) to grant the appellant’s application for disability
     retirement. MSPB Docket No. AT-831E-09-0766-I-1, Initial Appeal File, Tab 7.
¶2         The appellant filed a petition for enforcement alleging that OPM had not
     complied with the Board’s Final Order. The administrative judge recommended
     that OPM be ordered to show that it had completed the final adjudication of the
     appellant’s disability retirement or explain why the final adjudication had not
     been completed and detail the steps it was taking to complete the final
     adjudication. CRF, Tab 1.
¶3         On March 21, 2012, OPM submitted documentation showing that the
     appellant received a net interim payment of $2,551.70 for the month of
     February 2010, and that her annuity was finalized on March 5, 2010. CRF, Tab 4.
     The appellant is currently receiving a gross monthly annuity payment of
     $3,362.00. See id. The appellant did not respond to OPM’s submission. By
     order dated June 20, 2014, the Board informed the appellant that, if she did not
     respond to OPM’s evidence of compliance within 20 days, the Board would
     assume that the appellant was satisfied and would dismiss the petition for
     enforcement. CRF, Tab 5.
¶4         In light of OPM’s evidence of compliance, and the appellant’s failure to
     respond, we find the agency in compliance and DISMISS the petition for
     enforcement. This is the final decision of the Merit Systems Protection Board in
     this compliance proceeding. Title 5 of the Code of Federal Regulations, section
     1201.183(b) (5 C.F.R. § 1201.183(b)).


     2
       Except as otherwise noted in this decision, we have applied the Board’s regulations
     that became effective November 13, 2012. We note, however, that the petition for
     enforcement in this case was filed before that date. The revisions to 5 C.F.R.
     § 1201.183 do not affect our consideration of the merits of this compliance proceeding.
                                                                                  3

                  NOTICE TO THE APPELLANT REGARDING
                        YOUR RIGHT TO REQUEST
                       ATTORNEY FEES AND COSTS
     You may be entitled to be paid by the agency for your reasonable attorney
fees and costs. To be paid, you must meet the requirements set out at Title 5 of
the United States Code (5 U.S.C.), sections 7701(g), 1221(g), or 1214(g). The
regulations may be found at 5 C.F.R. §§ 1201.201, 1201.202, and 1201.203. If
you believe you meet these requirements, you must file a motion for attorney fees
WITHIN 60 CALENDAR DAYS OF THE DATE OF THIS DECISION.                          You
must file your attorney fees motion with the office that issued the initial decision
on your appeal.

                  NOTICE TO THE APPELLANT REGARDING
                     YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
                                                                                4

States     Code,   at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
         If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.